DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
16 recites the limitation "the second light source" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the second light source" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 18, line 3, the phrase “The transmitter further comprising a OWC receiver apparatus” is unclear or undefined. How a transmitter comprises a OWC receiver apparatus.
Claim 19 recites the limitation "The system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "The system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

                                     Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai (Pub. No.: US 2009/0208221 cited by applicant) in view of Bae et al (Pub. No.: US 2012/0114327 cited by applicant).
	Regarding claims 1, 16 and 17, referring to Figures 1-5, Sasai teaches an optical wireless communication (OWC) transmitter (i.e., light transmitting apparatus 110, Figs. 1, 3 and 5) comprising:
 a control section 115 ( Figs. 1, 3 and 5) configured to receive data from a network; 
a first modulation section (visible light) 113 ( Figs. 1, 3 and 5) associated with a first light source (i.e., first light transmitting section (visible light) 111, Figs. 1, 3 and 5); and 
a second modulation section (infrared light) 114 (i.e., Figs. 1, 3 and 5) associated with a second light source (i.e., second light transmitting section (infrared light) 112, Figs. 1, 3 and 5); 
wherein the first modulation section 113 is configured to receive first data from the control section 115 and provide a first signal to the first light source, so 
the second modulation section 114 is configured to receive second data from the control section 115 and provide a second signal to the second light source, so as to drive the second light source to emit second modulated light that comprises or is representative of the second data (i.e., Figures 1-5, page 5, paragraphs [0085]-[0089], page 6, paragraphs [0090]-[0094], and page 7, paragraphs [0095]-[0099]).
Sasai differs from claims 1, 16 and 17 in that he fails to specifically teach a baseband chip comprising a media access control (MAC) layer configured to receive data from a network, a first physical (PHY) layer associated with a first light source, and a second physical (PHY) layer associated with a second light source, wherein the first PHY layer is configured to receive first data from the MAC layer and provide a first signal to the first light source, so as to drive the first light source to emit first modulated light that comprises or is representative of the first data, and the second PHY layer is configured to receive second data from the MAC layer and provide a second signal to the second light source, so as to drive the second light source to emit second modulated light that comprises or is representative of the second data. However, Bae et al in Pub. No.: US 
Regarding claim 2, the combination of Sasai and Bae et al teaches wherein the first modulated light is visible light and the second modulated light is non-visible light (i.e., first light transmitting section (visible light) 111, and second light transmitting section (infrared light) 112, Figs. 1, 3 and 5 of Sasai, and Figs. 3 and 4 of Bae et al).
Regarding claim 3, the combination of Sasai and Bae et al teaches wherein the second modulated light is infrared light (i.e., second light transmitting section (infrared light) 112, Figs. 1, 3 and 5 of Sasai, and Figs. 3 and 4 of Bae et al).
Regarding claim 4, the combination of Sasai and Bae et al teaches wherein the first light source comprises at least one light-emitting diode (LED) and the 
Regarding claim 5, the combination of Sasai and Bae et al teaches wherein the first data is different from the second data (i.e., Figs. 1, 3 and 5 of Sasai, and Figs. 3 and 4 of Bae et al).
Regarding claim 6, the combination of Sasai and Bae et al teaches wherein the first and second PHY layers are configured to operate substantially simultaneously, such that the first modulated light and second modulated light are emitted substantially simultaneously (i.e., first light transmitting section (visible light) 111, and second light transmitting section (infrared light) 112, Figs. 1, 3 and 5 of Sasai, and Figs. 3 and 4 of Bae et al).
 Regarding claim 7, the combination of Sasai and Bae et al teaches wherein the second light source has a higher performance than the first light source (i.e., first light transmitting section (visible light) 111, and second light transmitting section (infrared light) 112, Figs. 1, 3 and 5 of Sasai, and Figs. 3 and 4 of Bae et al).
Regarding claim 8, the combination of Sasai and Bae et al teaches wherein the second light source has a larger bandwidth than the first light source (i.e., first 
Regarding claim 9, the combination of Sasai and Bae et al teaches wherein the first light source has a different field of view than the second light source (i.e., first light transmitting section (visible light) 111, and second light transmitting section (infrared light) 112, Figs. 1, 3 and 5 of Sasai, and Figs. 3 and 4 of Bae et al).
Regarding claim 10, the combination of Sasai and Bae et al teaches wherein the first light source has a different orientation to the second light source (i.e., first light transmitting section (visible light) 111, and second light transmitting section (infrared light) 112, Figs. 1, 3 and 5 of Sasai, and Figs. 3 and 4 of Bae et al).
Regarding claim 11, the combination of Sasai and Bae et al teaches
wherein the second PHY layer is configured to transmit data at a higher bandwidth than the first PHY layer (i.e., a second modulation section (infrared light) 114, Figs. 1, 3 and 5 of Sasai, and Figs. 3 and 4 of Bae et al).
Regarding claim 12, the combination of Sasai and Bae et al teaches
wherein the first and second modulated light are each modulated at a respective modulation rate between 100 kHz and 1 PHz (i.e., Figs. 1, 3 and 5 of Sasai, and Figs. 3 and 4 of Bae et al).
Regarding claim 13, the combination of Sasai and Bae et al teaches

Regarding claim 14, the combination of Sasai and Bae et al teaches wherein the transmitter comprises or forms part of an OWC access point (i.e., Figs. 1, 3 and 5 of Sasai, and Figs. 3 and 4 of Bae et al).
Regarding claim 15, the combination of Sasai and Bae et al teaches
wherein the transmitter is integrated into a luminaire comprising the first and/or second light sources (i.e., Figs. 1, 3 and 5 of Sasai, and Figs. 3 and 4 of Bae et al).
Regarding claims 18 and 19, the combination of Sasai and Bae et al teaches
wherein the at least one receiving device comprises a first receiving device configured to receive the at least part of the first modulated light, and a second receiving device configured to receive the at least part of the second modulated 
Regarding claim 20, the combination of Sasai and Bae et al teaches wherein the second receiving device has a higher gain and/or sensitivity than the first receiving device (i.e., second light receiving section (infrared light) 122, Figs. 1, 3 and 5 of Sasai, and Figs. 3 and 4 of Bae et al).

                                                             Conclusion
6.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al (US Patent No. 9,432,117) discloses visible light communication apparatus.

7.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature 

/HANH PHAN/           Primary Examiner, Art Unit 2636